Case: 11-10434     Document: 00511823795         Page: 1     Date Filed: 04/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 17, 2012
                                     No. 11-10434
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CHARLES WAYNE BRAMLETT,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:10-CR-191-1


Before JONES, Chief Judge, and JOLLY and SMITH, Circuit Judges.
PER CURIAM:*
        Charles Wayne Bramlett pleaded guilty to one count of manufacturing
counterfeit United States obligations, in violation of 18 U.S.C. § 471, and was
sentenced to 33 months in prison. He now appeals, arguing that the district
court erred by ordering that his federal sentence run consecutively to any
sentence that might be imposed in pending state criminal cases.                          The
Government has moved to dismiss the appeal based on a waiver contained in
Bramlett’s plea agreement, or for summary affirmance on the basis of binding

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10434   Document: 00511823795      Page: 2   Date Filed: 04/17/2012

                                  No. 11-10434

circuit precedent. Alternatively, the Government seeks an extension of time to
file a brief. Bramlett has not addressed the effect of the waiver provision on his
pending appeal.
      We need not reach the waiver issue because, as Bramlett concedes, his
argument is foreclosed by United States v. Brown, 920 F.2d 1212, 1216-17 (5th
Cir. 1991), abrogated on other grounds by United States v. Candia, 454 F.3d 468,
472-73 (5th Cir. 2006), in which we held that a district court may order a term
of imprisonment to run consecutively to a yet-to-be-imposed state sentence.
Despite Bramlett’s arguments that Brown was incorrectly decided, Brown
remains the law of this circuit. See Setser v. United States, ___ S. Ct. ___, No.
10-7387, 2012 WL 1019970, **2-8 (Mar. 28, 2012).               Accordingly, the
Government’s motion for summary affirmance is GRANTED, and the judgment
of the district court is AFFIRMED. The Government’s motions to dismiss and,
alternatively, for an extension of time are DENIED. Further, defense counsel
is WARNED that failing to address a waiver-of-appeal provision in a reply after
the Government has raised it wastes judicial resources and will invite sanctions.
See United States v. Gaitan, 171 F.3d 222, 223-24 (5th Cir. 1999).




                                        2